AMENDMENT TO AMENDED AND RESTATED SERVICE CONTRACT







THIS AMENDMENT TO AMENDED AND RESTATED SERVICE CONTRACT is entered into on this
6th day of July, 2007 (the “Effective Date”),




BETWEEN:




PUBLIC COMPANY MANAGEMENT CORP. (“PCMC”), for itself and on behalf of its
wholly-owned subsidiaries, GOPUBLICTODAY.COM, INC. (“GPT”) and PUBLIC COMPANY
MANAGEMENT SERVICES, INC. (“PCMS”), all Nevada corporations;




AND:




Z YACHTS, INC., a Nevada corporation (“Client”);




The Client, PCMC, GPT and PCMS are collectively referred to herein as the
“Parties” and each as a “Party”.  All other capitalized terms used in this
Addendum and not otherwise defined have the meanings set forth in that certain
Amended and Restated Service Contract (the “Agreement”)




WHEREAS, the Parties have agreed that PCMS will provide six (6), rather than
twelve (12), months of Compliance under the Agreement;




WHEREAS, the Parties have agreed that Client will pay $24,000, rather than
$48,000, as Continuing Cash Compensation for six (6) months of Compliance under
the Agreement to be paid in six (6) installments of $4,000 each due on the first
day of each of the months that Compliance services are provided, and issue
475,000, rather than 750,000, shares of its common stock to PCMS;




NOW, THEREFORE, in consideration of the terms, conditions, agreements and
covenants contained herein and in the Agreement, the receipt and sufficiency of
which are acknowledged by each Party, and in reliance upon the representations
and warranties contained in the Agreement, the Parties hereto agree as follows:




Section 1.  The Parties hereby agree that Section 4 of the Agreement shall be
amended as follows: (a) “six (6)” shall replace 12 in each place that “12”
appears in Section 4 of the Agreement; (b) “24,000” shall replace “$48,000” in
each place that “$48,000” appears in Section 4 of the Agreement; and “475,000”
shall replace “750,000” in each place that “750,000” appears in Section 4 of the
Agreement.




Section 2.  The Agreement is hereby reaffirmed and ratified in all respects,
except as expressly provided herein.  In the event of any conflict between the
terms or provisions of this Amendment and the Agreement, then this Amendment
shall prevail in all respects.  Otherwise, the provisions of the Agreement shall
remain in full force and effect.




Section 3.  The Agreement and this Amendment represent the entire understanding
and agreement between the parties with respect to the subject matter thereof and
hereof and can be amended, supplemented or changed, and any provision hereof can
be waived, only by written instrument making specific reference to the Agreement
and this Amendment signed by the Parties thereto and hereto.





--------------------------------------------------------------------------------




Section 4.  This Amendment shall be binding upon the heirs, executors,
administrators, successors and permitted assigns of the parties hereto.  Client
shall not assign its rights or delegate its duties under any term or condition
set forth in this Amendment without the prior written consent of PCMS, GPT and
PCMC.




Section 5.  In the event an arbitration, mediation, suit or action is brought by
any party under this Amendment or the Agreement to enforce any of their terms,
or in any appeal therefrom, it is agreed that the prevailing party shall be
entitled to reasonable attorney’s fees to be fixed by the arbitrator, mediator,
trial court and/or appellate court.




Section 6.  If any provision of this Amendment is held to be illegal, invalid or
unenforceable under present or future laws effective during the term hereof,
such provision shall be fully severable and this Amendment and the Agreement,
shall be construed and enforced as if such illegal, invalid or unenforceable
provision never comprised a part hereof; and the remaining provisions hereof and
thereof shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance herefrom.
 Furthermore, in lieu of such illegal, invalid and unenforceable provision,
there shall be added automatically as part of this Amendment and the Agreement a
provision as similar in nature in its terms to such illegal, invalid or
unenforceable provision as may be legal, valid and enforceable.




Section 7.  This Amendment shall be deemed an agreement made under the laws of
the State of Nevada and shall be governed by and construed in accordance with
the law of said state without regard to the principles of conflict of laws, and
any suit, action or proceeding arising out of or relating to this Amendment
shall be commenced and maintained in any court of competent subject matter
jurisdiction in Clark County, Las Vegas, Nevada, and any objection to such
jurisdiction and venue is hereby expressly waived.




Section 8.  This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.  This Amendment may be executed by
telecopied signatures with the same effect as original signatures.
















(Signatures on next page)





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.




 

Public Company Management Corporation

 

By: /s/ Stephen Brock

Stephen Brock, President

 

 

GoPublicToday.com, Inc.

 

By: /s/ Stephen Brock

Stephen Brock, President

 

 

Public Company Management Services, Inc.

 

By: /s/ Stephen Brock

Stephen Brock, President

 

 

Z Yachts, Inc.

 

By: /s/ James G. Weller

James G. Weller, President and CEO

 

 

 

By: /s/ Regina F. Weller

Regina F. Weller, Treasurer and CFO






